ORDER

PER CURIAM:
AND NOW, this 22nd day of August, 2001, Petition for Allowance of Appeal is hereby granted, limited to the following issues:
1. Whether the Superior Court of Pennsylvania erred in determining that a personal policy of motor vehicle insurance issued by Aetna Casualty Surety Company to the operator of a motor vehicle provides coverage that is excess to a personal blanket excess policy issued by the Harleysville Insurance Company to the owner of the vehicle?
2. Whether the Superior Court of Pennsylvania disregarded the basic nature of primary versus excess policies of insurance?
Petitioner’s Motion for Permission to Supplement the Petition for Allowance of Appeal is also granted.